                  Case 4:19-cv-00062-DC-DF Document 1-1 Filed 10/22/19 Page 1 of 2




                                                 AQSC
               40Q\              'cOo)-,
                                             '°\j                \IC1*


      ctceçi          -w                                             \(\ 2La2' NcJcsot-L*
  -Pc     \Th\ \'\J1rLu °\                                                                               Zi'
      P3)                   (OO                                      lcZ)                                ¶
                                                          O çXLL                            c-icj
                                                                                                    oo'rt         \\   \Q3
                        \           bci
              c
                                    ,.


                             Azroc                               SCJ3Q            b\\   *
Oc\\3.
 -y                  ccn                 c       CQ4                                        XJCOJ\                \L\\

 ya               oc                scicc\                 \c          9c                                         ?

                                                      O   \      cic\1c-r)
                                                                                    (CIC        t\cr\


                                                   -\Q     a                     ''\-\S
                      co\yru(\V
                                                                            SO(                     )   ZJ\                I




1Q                          e0kc\                  s'

                                                  A\Wç
                                                          \cv    AO
                                                                                   c-vs-
                                                                                    uiuicç
                                                                                                        u\A
                                                                                                                   \u%
                                                                                                                  (\)
                                                                                                                  SA
 oç c'-t,
                            \\)     O.\ca                              zx CO\r)\Sce\\                             çc-s,

                             Q           c       T:                         \                       \O   cb            UAI ?




              cx9rn                      \x'o             SO\\              AQ      \\k                  JX               -4


      '   D                                  '
                                                 C1c\   \D\\   '\S                          \    kCQ \    AO      \
  çxçc                                   Q                     9C\                                                 &)\\


  cçcj-           \fl       çt                   V)S\\                  'oau                                  *




                                                                                                         kcc)          (r)c*
                       Case 4:19-cv-00062-DC-DF Document 1-1 Filed 10/22/19 Page 2 of 2

                   __
                    \\Y't
                                    S.'
                                   -A           ccz)\\cuD\cc
                                                                             t
                                                                                                OcL            ELc.      (t
                                                         (\                      J(.jc)                  OSeccE                  n3
,
              nQ               Q\c)\\3

                                                             coc)
                                                                                                                           \e
    (2YWe'e w                                 (cs                                eszec¼         c     W
                                                    T)\\r                                \\e,                                  \'ce
                                       \                     c\ tc \o
                                                Lr           h\ec \c              -e
                       \ç    C\ fe             U)
     eoe           \Ycx                                  c                                                     \
                    cc2c\                 ckQ                                                       \SQtc                      GX\
                                               Oc\(           (k                  \\\Q
    ok Wva                                          \\'w..    \\rcQ c\            \                 c\'sc
                                                                                                          '
                                                         o                                                              c\ co.vc
                                                                                            L
                       -'W'c

       O(          Q         CA)          \                             Qo                                     o
     __\ QS.$:c


              a
                   cào,      O\\L                             ¼Y\                c)uc\ L '
                                                                                      d'). '-ci \cx-
                                                                                                         \e
                                                                                                                        to     \s
     C\cL                      Q\                        S.UC\fl 3L\T                                         \r                    br
                             CX \c              \                   c\




                                                                oo                                  (co)
    (\Q                      QOc')
                                   I
                                               4O
                                                    °

                                                    2Zz
                                                             ZO         4\                          d:                  2k!,    oq

          -   L)         t                          --                                                             r'
    \LXAIQ hQc.%                    QA1Qr)               3i)e       Z
                                                                                                                          k(3'11)
